UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. Portfolio summary Top 10 holdings 1 Cullen/Frost Bankers, Inc. 3.8% JPMorgan Chase & Co. 3.7% M&T Bank Corp. 3.7% Bank of America Corp. 3.4% PNC Financial Services Group, Inc. 3.7% Wells Fargo & Co. 3.3% Bank of New York Mellon Corp. 3.7% Zions Bancorp. 3.0% U.S. Bancorp. 3.7% State Street Corp. 2.9% Industry distribution 1 Regional banks 59% Thrifts & mortgage finance 8% Diversified banks 12% Data processing & outsourced services 1% Asset management & custody banks 8% Other 4% Other diversified financial services 8% 1 As a percentage of net assets on April 30, 2008. Bank and Thrif t Opportunity Fund | Semiannual report 6 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-08 (unaudited) This schedule is divided into three main categories: common stocks, capital preferred securities and short-term investments. Common stocks and capital preferred securities are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 95.08% (Cost $393,684,185) Asset Management & Custody Banks 7.54% Bank of New York Mellon Corp. (NY) 451,549 19,655,928 Northern Trust Corp. (IL) 70,000 5,187,700 State Street Corp. (MA) 209,990 15,148,679 Data Processing & Outsourced Services 1.29% Metavante Technologies, Inc. (WI) 45,672 1,076,489 Total Systems Services Inc. (GA) 242,101 5,762,004 Diversified Banks 11.49% Bancorp, Inc. (The) (DE) 67,479 746,318 Comerica, Inc. (MI) 297,865 10,344,851 U.S. Bancorp. (MN) 578,660 19,610,787 Wachovia Corp. (NC) 435,765 12,702,550 Wells Fargo & Co. (CA) 591,072 17,584,392 Other Diversified Financial Services 8.02% Bank of America Corp. (NC) 478,260 17,953,880 Citigroup, Inc. (NY) 200,225 5,059,686 JPMorgan Chase & Co. (NY) 410,183 19,545,220 Regional Banks 58.48% AmericanWest Bancorp. (WA) 115,302 420,852 Ameris Bancorp. (GA) 98,337 1,473,088 Avenue Bank (TN) (B) 300,000 1,932,000 BancorpSouth, Inc. (MS) 75,000 1,802,250 Bank of the Ozarks, Inc. (AR) 136,697 3,410,590 BB&T Corp. (NC) 344,846 11,824,769 Beverly National Corp. (MA) 97,500 1,952,925 Boston Private Financial Holdings, Inc. (MA) 142,664 1,326,775 Bridge Capital Holdings (CA) 150,564 2,183,178 Camden National Corp. (ME) 129,000 4,280,220 Capital City Bank Group, Inc. (FL) (L) 74,543 1,956,754 Cascade Bancorp. (OR) (L) 28,794 262,601 City Holding Co. (WV) 41,459 1,723,865 CoBiz, Inc. (CO) (L) 361,404 4,015,198 Colonial BancGroup, Inc. (The) (AL) (L) 945,036 7,692,593 See notes to financial statements Semiannu al report | Bank and Thrift Opportunity Fund 7 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Cullen/Frost Bankers, Inc. (TX) 363,270 $20,277,731 DNB Financial Corp. (PA) 78,515 1,162,022 East West Bancorp, Inc. (CA) 129,191 1,839,680 Eastern Virginia Bankshares, Inc. (VA) 100,000 1,880,000 ECB Bancorp., Inc. (NC) 56,385 1,415,827 F.N.B. Corp. (PA) (L) 265,049 4,097,658 First Horizon National Corp. (TN) 140,050 1,512,540 First Midwest Bancorp., Inc. (IL) 143,800 3,671,214 First National Lincoln Corp. (ME) 146,499 2,471,438 First Regional Bancorp. (CA) (I) 419,000 6,222,150 Glacier Bancorp., Inc. (MT) (L) 8,772,225 Hancock Holding Co. (MS) (L) 248,750 10,265,913 Harleysville National Corp. (PA) (L) 151,897 2,196,431 Heritage Financial Corp. (WA) 100,000 1,876,000 Heritage Oaks Bancorp (CA) 19,950 243,191 Huntington Bancshares, Inc. (OH) 625,215 5,870,769 Iberiabank Corp. (LA) 72,650 3,501,730 Independent Bank Corp. (MI) (L) 329,935 2,632,881 International Bancshares Corp. (TX) 220,370 5,507,046 KeyCorp (OH) 262,000 6,322,060 Lakeland Financial Corp. (IN) 144,802 3,372,439 M&T Bank Corp. (NY) 211,157 19,686,167 Marshall & Ilsley Corp. (WI) 401,894 10,039,312 MB Financial, Inc. (IL) 156,100 4,480,070 National City Corp. (OH) 633,884 3,993,469 North Valley Bancorp (CA) 150,000 1,435,500 Northrim Bancorp., Inc. (AK) 77,232 1,444,238 Pinnacle Financial Partners, Inc. (TN) (I)(L) 65,007 1,761,690 PNC Financial Services Group, Inc. (PA) 283,863 19,685,899 Prosperity Bancshares, Inc. (TX) 278,476 8,624,402 Provident Bankshares Corp. (MD) 168,558 2,159,228 Regions Financial Corp. (AL) 203,921 4,469,948 S&T Bancorp., Inc. (PA) 154,700 5,270,629 Signature Bank (NY) 302,188 7,971,719 Smithtown Bancorp., Inc. (NY) (L) 49,500 996,930 Southcoast Financial Corp. (SC) (I) 68,789 1,076,548 Sterling Bancshares, Inc. (TX) 55,444 576,063 SunTrust Banks, Inc. (GA) 255,976 14,270,662 SVB Financial Group (CA) (I) 304,700 14,826,702 Synovus Financial Corp. (GA) 582,950 6,902,128 TCF Financial Corp. (MN) 393,166 6,841,088 TriCo Bancshares (CA) (L) 53,000 901,530 UCBH Holdings, Inc. (CA) 163,074 1,187,179 Univest Corp. (PA) (L) 168,906 4,327,372 See notes to financial statements Bank and Thrif t Opportunity Fund | Semiannual report 8 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Regional Banks (continued) Valley National Bancorp. (NJ) (L) 105,267 $2,020,074 Westamerica Bancorp. (CA) 35,000 2,045,400 Wilmington Trust Corp. (DE) 177,550 5,837,844 Zions Bancorp. (UT) (L) 348,553 16,155,432 Thrifts & Mortgage Finance 8.26% Astoria Financial Corp. (NY) 75,865 1,798,003 Benjamin Franklin Bancorp., Inc. (MA) 15,000 202,500 Berkshire Hills Bancorp., Inc. (MA) 348,903 8,928,428 Dime Community Bancorp, Inc. (NY) 61,045 1,139,710 FirstFed Financial Corp. (CA) (L) 92,560 1,414,317 Flushing Financial Corp. (NY) 20,000 390,400 Hingham Institute for Savings (MA) 80,000 2,406,400 Hudson City Bancorp., Inc. (NJ) 292,810 5,601,455 LSB Corp. (MA) 65,000 1,032,850 New York Community Bancorp., Inc. (NY) 44,432 829,545 Peoples United Financial, Inc. (CT) 878,576 14,909,435 United Financial Bancorp, Inc. (MA) 140,000 1,671,600 Washington Mutual, Inc. (WA) 105,037 1,290,905 WSFS Financial Corp. (DE) 43,319 2,201,038 Credit Par value Issuer, description, maturity date rating (A) Value Capital preferred securities 0.99% (Cost $5,860,912) Other Diversified Financial Services 0.99% Preferred Term Securities XXV, Ltd. Zero Coupon, 6-22-37 None $3,000 2,351,400 Preferred Term Securities XXVII, Ltd. Zero Coupon, 3-22-38 None 3,000 2,878,500 Interest Maturity Par value Issuer rate date Value Short-term investments 10.35% (Cost $54,935,309) Certificates of Deposit 0.01% Country Bank for Savings 5.640% 08-30-08 $2 1,610 First Bank Richmond 3.690 12-05-10 17 17,016 First Bank System, Inc. 2.862 05-02-08 4 4,260 First Federal Savings Bank of Louisiana 2.980 12-07-09 3 2,847 Framingham Cooperative Bank 4.500 09-10-09 3 3,401 Home Bank 4.150 12-04-10 16 16,275 Hudson Savings 4.800 04-20-09 2 1,785 Machias Savings Bank 3.540 05-24-09 2 1,672 See notes to financial statements Semiannu al report | Bank and Thrift Opportunity Fund 9 F I N A N C I A L S T A T E M E N T S Interest Maturity Par value Issuer rate date Value Certificates of Deposit (continued) Middlesex Savings Bank 5.120% 08-17-08 $2 $1,652 Midstate Federal Savings & Loan 4.250 05-27-08 2 1,737 Milford Bank Savings and Loan Assn. 3.400 05-27-08 2 1,666 Milford Federal Savings and Loan Assn. 3.150 02-28-08 2 1,836 Mount McKinley Savings Bank 4.030 12-03-09 2 1,564 Mt. Washington Bank 5.000 05-31-08 2 1,666 Natick Federal Savings Bank Savings and Loan Assn. 4.590 08-31-08 2 1,683 Newburyport Bank 3.400 10-20-08 2 1,777 Newtown Savings Bank 3.750 05-30-09 2 1,674 OBA Federal Savings and Loan 4.600 06-15-09 1 1,145 Plymouth Savings Bank 3.590 04-21-09 2 1,730 Randolph Savings Bank 4.000 09-13-09 2 1,714 Salem Five Cents Savings Bank 3.060 12-17-08 2 1,614 Sunshine Federal Savings and Loan Assn. 5.000 05-10-09 2 1,692 Interest Par value Issuer, description, maturity date rate Value Joint Repurchase Agreement 3.34% Joint Repurchase Agreement with Bank of America Corp. dated 4-30-08 at 1.910% to be repurchased at $17,738,941 on 5-1-08, collateralized by $13,930,950 U.S. Treasury Inflation Indexed Bond, 3.00% due 7-15-12 (valued at $18,092,760, including interest) 1.910% $17,738 17,738,000 Shares Cash Equivalents 7.00% John Hancock Cash Investment Trust (T)(W) 2.7260% (Y) 37,125,293 37,125,293 Total investments (Cost $454,480,406)  106.42% Other assets and liabilities, net (6.42%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category, as a percentage of the net assets of the Fund. (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $1,932,000 or 0.36% of the Funds net assets as of April 30, 2008. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of April 30, 2008. (T) Represents investment of securities lending collateral. (W)Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of April 30, 2008.  The cost of investments owned on April 30, 2008, including short-term investments, for Federal income tax purposes, was $454,498,388. Gross unrealized appreciation and depreciation of investments aggregated $143,680,811 and $33,463,094, respectively, resulting in net unrealized appreciation of $110,217,717. See notes to financial statements Bank and Thrif t Opportunity Fund | Semiannual report 10 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Assets Investments in unaffiliated issuers, at value (Cost $417,355,113) including $36,397,346 of securities loaned (Note 2) $527,590,812 Investments in affiliated issuers, at value (Cost $37,125,293) 37,125,293 Total investments, at value (Cost $454,480,406) Cash 688 Receivable for investments sold 2,958,896 Dividends and interest receivable 799,768 Receivable from affiliates 125,281 Total assets Liabilities Payable upon return of securities loaned (Note 2) 37,125,293 Payable to affiliates Management fees 419,383 Other 72,892 Other payables and accrued expenses 316,379 Total liabilities Net assets Capital paid-in 396,955,009 Accumulated net realized gain on investments and options written 21,309,854 Net unrealized appreciation of investments 110,235,699 Accumulated net investment income 2,166,229 Net assets Net asset value per share Based on 84,400,000 shares of beneficial interest outstanding  unlimited number of shares authorized with no par value $6.29 See notes to financial statements Semiannu al report | Bank and Thrift Opportunity Fund 11 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 4-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $10,391,997 Interest 495,638 Securities lending 195,038 Income from affiliated issuers 61,596 Total investment income Expenses Investment management fees (Note 3) 3,346,652 Administration fees (Note 3) 727,533 Printing fees 113,135 Custodian fees 76,081 Registration and filing fees 40,453 Professional fees 31,586 Transfer agent fees 27,027 Trustees fees 18,444 Miscellaneous 22,785 Total expenses Less expense reductions (Note 3) (436,520) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 33,645,492 Options written 77,140 Change in net unrealized appreciation (depreciation) of Investments (154,300,004) Options written (492) Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 11-1-07 to 4-30-08. See notes to financial statements Bank and Thrif t Opportunity Fund | Semiannual report 12 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders. Year Period ended ended 10-31-07 4-30-08 1 Increase (decrease) in net assets From operations Net investment income $13,648,428 $7,177,093 Net realized gain 135,240,280 33,722,632 Change in net unrealized appreciation (depreciation) (209,289,837) (154,300,496) Decrease in net assets resulting from operations Distributions to common shareholders From net investment income (12,793,351) (6,230,408) From net realized gain (78,865,048) (90,126,540) Total decrease Net assets Beginning of period 892,484,038 740,424,510 End of period 2 1 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 2 Includes accumulated net investment income of $1,219,544 and $2,166,229, respectively. See notes to financial statements Semiannu al report | Bank and Thrift Opportunity Fund 13 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Period ended 10-31-03 1 10-31-04 1 10-31-05 1 10-31-06 10-31-07 4-30-08 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.12 0.13 0.14 0.16 0.16 0.09 Net realized and unrealized gain (loss) on investments 2.14 1.55 0.34 0.96 (0.88) (1.43) Total from investment operations Less distributions From net investment income (0.12) (0.12) (0.24) (0.17) (0.15) (0.07) From net realized gain (0.74) (1.33) (0.89) (0.90) (0.93) (1.07) Net asset value, end of period Per share market value, end of period Total return at NAV (%) 7 Total return at market value (%) 7 Ratios and supplemental data Net assets, end of period (in millions) $923 $943 $888 $892 $740 $531 Ratios (as a percentage of average net assets): Expenses before reductions 1.48 1.47 1.47 1.46 1.44 1.51 8 Expenses net of fee waivers, if any 1.43 1.39 1.32 1.29 1.29 1.36 8 Expenses net of all fee waivers and credits 1.43 1.39 1.32 1.29 1.29 1.36 8 Net investment income 1.28 1.17 1.34 1.49 1.61 2.47 8 Portfolio turnover (%) 4 5 5 9 21 11 1 Audited by previous Independent Registered Public Accounting Firm. 2 Semiannual period from 11-1-07 to 4-30-08. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during the period. 7 Not annualized. 8 Annualized. See notes to financial statements Bank and Thrif t Opportunity Fund | Semiannual report 14 Notes to financial statements (unaudited) Note 1 Organization John Hancock Bank and Thrift Opportunity Fund (the Fund) is a diversified closed-end management investment company, shares of which were initially offered to the public on August 23, 1994, and are publicly traded on the New York Stock Exchange (NYSE). Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the NYSE, normally at 4:00 P
